Citation Nr: 0213728	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  00-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear.

2. Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

3. Entitlement to an increased (compensable) evaluation for 
shell fragment wound scars.

(The issues of entitlement to a schedular rating in excess of 
50 percent for PTSD and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 and a June 2000 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in North Little Rock, Arkansas.

However, the Board finds that further development is still 
required with respect to the issues of entitlement to a 
schedular rating in excess of 50 percent for PTSD and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  As 
such, the Board is undertaking additional development with 
regard to these issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).


FINDINGS OF FACT

1.  The service-connected left ear hearing loss is shown to 
be manifested by average puretone thresholds not higher than 
69 decibels, and speech discrimination (recognition) scores 
not lower than 66 percent.

2.  Tinnitus is constant in both ears.

3.  The veteran's only scar noted on objective examination is 
on the left wrist, and measures 2.5 centimeters.  The scar is 
well-healed, not painful or tender, nor is there any 
functional limitation attributable to the scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.85-4.87a, 
Diagnostic Code 6100 (1998); 38 C.F.R. §§ 3.102, 4.1, 4.7, 
4.10, 4.85-4.87, Diagnostic Code 6100 (2001).

2.  The criteria for an increased evaluation for tinnitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.87, Diagnostic Code 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001); 
66 Fed. Reg. 45, 620 (Aug 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

3.  The criteria for an increased (compensable) evaluation 
for service-connected shell fragment wound scars are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118, Part 4, Diagnostic Code 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

In this case, VA's duties have been fulfilled to the extent 
possible with regard to the issues decided in this decision.   
VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
January 2000 and June 2000 rating decisions, and the October 
2000 statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's service medical records, VA treatment records and 
provided the veteran with VA examinations to clarify the 
nature and severity of his disorders.  As such, the VA's 
duties under the VCAA have been satisfied.

Legal Criteria.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).

Left ear hearing loss.  On VA audiological examination in 
April 2000, it was noted that the veteran reported a constant 
ringing tinnitus bilaterally since approximately 1986 or 
1987.  He reported a history of tinnitus and noise exposure.  
The following puretone thresholds, in decibels (MHz), were 
reported:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
45
50
LEFT
15
15
75
90
95

Speech discrimination (recognition) scores of 88 and 66 
percent were reported for the right and left ears, 
respectively, and the examiner noted that the results of the 
evaluation suggested hearing within normal limits in the 
right ear, and a mild to moderately severe mixed hearing loss 
in the left ear, and that the results were "consistent with 
those obtained previously in this office."

Initially, it is noted that the VA regulations addressing the 
rating of hearing loss were amended during the pendency of 
this appeal.  See 64 FR 25202  (May 11, 1999) (codified at 
38 C.F.R. § 4.85-4.87 (2001), and compare with 38 C.F.R. § 
4.85-4.87a (1998).  Therefore, pursuant to Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that where 
a law or regulation changes after a claim has been filed or 
reopened but before the appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply, unless Congress provides otherwise or permits the 
Secretary to do otherwise), the version of the law or 
regulation most favorable to the veteran shall be applied.  
In this particular case, neither the "old" nor the amended 
regulations are more favorable to the veteran, insofar as the 
regulations were amended only to ensure that current medical 
terminology and unambiguous criteria were used, and to 
reflect current medical advances.  See 64 FR 25202  (May 11, 
1999).  The tables used to assign the Roman numerals and, 
then, to assign the appropriate disability rating were not 
changed.  Id.  The amended regulations do include additional 
provisions that pertain to hearing loss of 55 decibels or 
more in each of the four specified frequencies (i.e. 1000, 
2000, 3000, and 4000 Hertz), and to hearing loss with a 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a), (b) 
(2001).  The Board is of the opinion that the outcome of this 
case is the same under either set of regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2001).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2001).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect. 38 C.F.R. 
§ 4.85(e) (2001).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97 (August 29, 1997).  See 
also Boyer v. West, 11 Vet. App. 477 (1998).  

In this case, service connection for hearing loss is in 
effect for the left ear only and there is no competent 
evidence showing the veteran to be deaf in either ear.  
Therefore, any defective hearing in the right ear may not be 
used in rating hearing loss in the veteran's left ear.  See 
38 C.F.R. § 3.383 (2001).  However because the Schedule uses 
numeric designations from I to XI for both ears in 
determining an evaluation, the Schedule assumes that there is 
defective hearing in both ears.  As such, to comply with the 
provisions of 38 C.F.R. § 4.14 and the criteria for rating 
defective hearing set forth in the Schedule, the auditory 
acuity in the veteran's right ear must be presumed in the 
present case to be Level I.

The sum of the hearing loss levels reported at the 1000, 
2000, 3000, and 4000 MHz in the veteran's left ear in April 
2000, divided by four, results in average puretone thresholds 
of approximately 69.  A speech discrimination score of 66 
percent was reported.  Applying this data to Table VI of the 
Schedule, the Roman numeric designation is VII.  38 C.F.R. § 
4.85, Table VI (2001).  If Table VIA were to be used, the 
Roman numeric designation would only be V.  Therefore, the 
numeric designation from Table VI will be used.  When the 
formula in Table VII for determining the disability 
evaluation is applied to either of these Numeric Designations 
for the poorer (service-connected left) ear, and the Numeric 
Designation of "I" for the better (nonservice-connected 
right) ear, the result is a noncompensable (zero percent) 
disability rating in both instances.  See 38 C.F.R. § 4.85, 
Table VII  (2001).  Accordingly, there is no basis for 
assigning an increased disability rating for hearing loss in 
the present case.

The Board is certainly cognizant of the veteran's argument to 
the effect that his left hearing loss is severe, and of his 
belief that it should therefore be rated higher than zero 
percent disabling.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 19.5 (2001).  Also, the Court has explained that the 
assignment of disability ratings for hearing impairment is 
derived from a mechanical application of the Schedule to 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In this case, the mandated mechanical application of 
the Schedule to the numeric designations assigned based on 
the reported audiometric evaluations that include one 
conducted by a private specialist, does not warrant a 
compensable rating.  

In view of the above, the Board concludes that a compensable 
disability rating for left ear hearing loss is not warranted.

Tinnitus.  Service connection is in effect for tinnitus and a 
10 percent disability rating has been assigned under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260.  The 
criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected tinnitus were 
changed during the course of the veteran's claim.  Compare 38 
C.F.R. § 4.87, Diagnostic Code 6260 (1998), with 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2001).  As indicated above, where 
regulations change during the course of an appeal, the Board 
must determine, if possible, which set of regulations, the 
old or the new, is more favorable to the claimant and apply 
the one more favorable to the case.  VAOGCPREC 11-97; Karnas, 
1 Vet. App. at 312-13.  This determination depends on the 
facts of the particular case and therefore is made on a case-
by-case basis.  VAOGCPREC 11-97 at 2.

Although the RO has not considered the veteran's claim under 
both the former and revised applicable schedular criteria, 
the amended regulations do not provide for a disability 
rating in excess of 10 percent under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Therefore, the outcome of this case is 
the same under either set of regulations.

Under the former criteria, a 10 percent disability rating was 
assigned for persistent tinnitus as a symptom of a head 
injury, concussion, or acoustic trauma.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (1998).  This was the maximum rating 
under this diagnostic code.  Id.  Under the revised criteria, 
effective May 11, 1999, a 10 percent disability rating is 
assigned for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2001).  This is the maximum rating 
under this diagnostic code.  Id.  A VA audiometric 
examination dated in April 2000, reported complaints of 
constant ringing in both ears.  In this case, the facts are 
not in dispute, and the application of the law to the facts 
is dispositive.  Where there is no entitlement under the law 
to the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  As 10 
percent is the maximum rating under the criteria for the 
former and revised criteria, an initial evaluation in excess 
of 10 percent for tinnitus is not warranted.

Shell fragment wound scars.  Initially, the Board notes that 
the rating criteria for disabilities of the skin also were 
revised, effective August 30, 2002.  Pursuant to Karnas, 
supra, 1 Vet. App. at 313, VA must consider both versions and 
apply the one most favorable to the veteran.  However, the 
criteria for Diagnostic Code (DC) 7805, under which the 
veteran's shell fragment wounds scars are rated, was not 
affected by the revisions in the regulations.  None of the 
other rating codes, either under the old or the revised 
rating schedular, are applicable to the veteran's disability.  
Therefore, the Board finds that remanding the appeal to the 
RO would serve no useful purpose and would only delay 
adjudication of the veteran's appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis, at 430 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

As indicated above, the veteran's shell fragment wound scars 
are rated under Diagnostic Code 7805, which provides that 
scars be evaluated on the basis of any related limitation of 
function of the body part which they affect.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  In this case, the 
only scar noted by a physician was at the time of the 
veteran's May 2000 VA examination.  At that time, the 
examiner opined that the veteran's "wounds are of no 
significance."  The one on the left wrist was a linear, 2.5 
centimeter scar on the flexor surface of the wrist.  It was 
well-healed and did not interfere with the function of the 
hand.  In other words, there was no limitation of motion or 
tenderness associated with the scar.  In the absence of 
greater severity of the veteran's shell fragment wound scars, 
the noncompensable rating currently assigned is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  The Board also finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118 (2001).  

In the absence of medical evidence of additional disability 
of the shell fragment wound scars, the Board finds no basis 
for the assignment of a compensable rating under any of the 
other provisions of the rating schedule.


ORDER

Entitlement to a compensable disability evaluation for left 
ear hearing loss is denied.

Entitlement to an increased disability evaluation for 
tinnitus is denied.

Entitlement to a compensable disability evaluation for shell 
fragment wound scars is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

